Exhibit 10.2

Restricted Stock Unit No. /$GrantID$/

 

INTERCEPT PHARMACEUTICALS, INC.

 

Restricted Stock Unit Award Grant Notice for Directors

Restricted Stock Unit Award Grant under the Company’s

2012 Equity Incentive Plan

 

1.Name and Address of Participant:/$ParticipantName$/

/$ParticipantAddress$/

 

2.Date of Grant of

Restricted Stock Unit Award:/$GrantDate$/

 

3.Maximum Number of Shares underlying

Restricted Stock Unit Award:/$AwardsGranted$/

 

4.Vesting of Award:  This Restricted Stock Unit Award shall vest as follows
provided the Participant is an Employee, director or Consultant of the Company
or of an Affiliate on the applicable vesting date (see vesting schedule below):



/$VestingSchedule$/



Notwithstanding the foregoing, in the event that the Company’s 2021 Annual
Meeting of Stockholders (the “2021 Annual Meeting”) is held on or prior to May
28, 2021, this Restricted Stock Unit Award shall vest in full on the day
immediately preceding the date of the 2021 Annual Meeting.



See Section 2(d) for vesting in the event of a Change of Control (as defined
herein).

 

The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Company’s
2012 Equity Incentive Plan and the terms of this Restricted Stock Unit Award as
set forth above.

           

                                                                       

 



--------------------------------------------------------------------------------

INTERCEPT PHARMACEUTICALS, INC.

 

RESTRICTED STOCK UNIT AGREEMENT -

INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice between Intercept Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation, and the individual whose name appears on the Restricted
Stock Unit Award Grant Notice (the “Participant”).

 

WHEREAS, the Company has adopted the Intercept Pharmaceuticals, Inc. 2012 Equity
Incentive Plan (the “Plan”), to promote the interests of the Company by
providing an incentive for directors of the Company and its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, par value $0.001 per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;
and

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.         Grant of Award.  The Company hereby grants to the Participant the
number of RSUs set forth in the Restricted Stock Unit Award Grant Notice (the
“Award”) which represents a contingent entitlement of the Participant to receive
shares of Common Stock, on the terms and conditions and subject to all the
limitations set forth herein and in the Plan, which is incorporated herein by
reference.  The Participant acknowledges receipt of a copy of the Plan.

 

2.         Vesting of Award.

 

(a)        Subject to the terms and conditions set forth in this Agreement and
the Plan, the Award granted hereby shall vest as set forth in the Restricted
Stock Unit Award Grant Notice and is subject to the other terms and conditions
of this Agreement and the Plan.  On each vesting date set forth in the
Restricted Stock Unit Award Grant Notice, the Participant shall be entitled to
receive such number of shares of Common Stock equivalent to the number of RSUs
set forth opposite such vesting date provided that, on such vesting date, the
Participant is a director, Employee or Consultant of the Company or an
Affiliate.  Such shares of Common Stock shall thereafter be delivered by the
Company to the Participant within five days of the applicable vesting date and
in accordance with this Agreement and the Plan.  The purchase price is $0.001
per share payable if and when shares of Common Stock are issued by the Company,
which payment will be made by the Company on behalf of the Participant as
compensation for the Participant’s prior service to the Company and which amount
will be reported as income on the Participant’s W-2 (or other applicable form)
in the year of payment. 

 

(b)        Except as otherwise set forth in this Agreement, if the Participant
ceases to be, for any reason, a director, Employee or Consultant of the Company
or an Affiliate (the “Termination”) prior to a vesting date set forth in the
Restricted Stock Unit Award Grant Notice, then as of the date on which such



--------------------------------------------------------------------------------

relationship is terminated with the Participant, all unvested RSUs shall
immediately be forfeited to the Company and this Agreement shall terminate and
be of no further force or effect.

 

(c)        Effect of a For Cause Termination.  Notwithstanding anything to the
contrary contained in this Agreement, in the event the Company or an Affiliate
terminates the Participant’s employment or service, as the case may be, for
Cause, all of the RSUs then held by the Participant shall be forfeited to the
Company immediately as of the time the Participant is notified that his or her
employment or service has been terminated for Cause or that he or she engaged in
conduct which would constitute Cause and this Agreement shall terminate and be
of no further force or effect.

 

(d)        Change of Control. Notwithstanding the foregoing, in the event of a
Change of Control (as defined below), then, immediately prior to the Change of
Control, all of the RSUs subject to this Award that are then unvested shall be
deemed vested as of immediately prior to such Change of Control and the
Participant shall receive immediately prior to such Change of Control such
number of shares of Common Stock equivalent to the number of RSUs subject to
this Award which have not yet vested under this Agreement.

 

                        Change of Control means the occurrence of any of the
following events:

 

(i)         Ownership.  Any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities
(excluding for this purpose any such voting securities held by the Company or
its Affiliates or any employee benefit plan of the Company) pursuant to a
transaction or a series of related transactions which the Board of Directors
does not approve; or

 

(ii)        Merger/Sale of Assets.  (A) A merger or consolidation of the Company
whether or not approved by the Board of Directors, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring stockholder approval; or

 

(iii)       Change in Board Composition.  A change in the composition of the
Board of Directors, as a result of which fewer than a majority of the directors
are Incumbent Directors.  “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date of grant of this award, or (B)
are elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 



--------------------------------------------------------------------------------

(iv)       “Change of Control” shall be interpreted, if applicable, in a manner,
and limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

 

3.         Prohibitions on Transfer and Sale.  This Award (including any
additional RSUs received by the Participant as a result of stock dividends,
stock splits or any other similar transaction affecting the Company’s securities
without receipt of consideration) shall not be transferable by the Participant
otherwise than (i) by will or by the laws of descent and distribution, (ii)
pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code or Title I of the Employee Retirement Income Security Act or the
rules thereunder or (iii) pursuant to a Permitted Transfer (as defined below). 
Except as provided in the previous sentence, the shares of Common Stock to be
issued pursuant to this Agreement shall be issued, during the Participant’s
lifetime, only to the Participant (or, in the event of legal incapacity or
incompetence, to the Participant’s guardian or representative). This Award shall
not be assigned, pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment or similar
process.  Any attempted transfer, assignment, pledge, hypothecation or other
disposition of this Award or of any rights granted hereunder contrary to the
provisions of this Section 3, or the levy of any attachment or similar process
upon this Award shall be null and void.  For purposes of this Agreement, a
Permitted Transfer shall mean a transfer of this Award not for value following
written notice to the General Counsel and Secretary of the Company (which shall
include an acknowledgement by the transferee(s) that the Award remains subject
to all of its terms and conditions), to a member or members of the Participant's
immediate family (consisting of any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships) or to other entities (such as a family limited partnership or a
grantor retained annuity trust) solely for the benefit of the Participant and/or
immediate family members.  Any Permitted Transfer of the Award shall have no
effect on the vesting provisions set forth in Section 2 of this Agreement or the
other provisions of the Award, which shall remain in effect notwithstanding any
such Permitted Transfer.

 

4.         Adjustments.  The Plan contains provisions covering the treatment of
RSUs and shares of Common Stock in a number of contingencies such as stock
splits. Provisions in the Plan for adjustment with respect to this Award and the
related provisions with respect to successors to the business of the Company are
hereby made applicable hereunder and are incorporated herein by reference. 

 

5.         Securities Law Compliance.  The Participant specifically acknowledges
and agrees that any sales of shares of Common Stock shall be made in accordance
with the requirements of the Securities Act of 1933, as amended.  The Company
currently has an effective registration statement on file with the Securities
and Exchange Commission with respect to the Common Stock to be granted
hereunder.  The Company intends to maintain this registration statement but has
no obligation to do so.  If the registration statement ceases to be effective
for any reason or there is a restriction under foreign law, a Participant will
not be able to transfer or sell any of the shares of Common Stock issued to the
Participant pursuant to this Agreement unless exemptions from registration or
filings under applicable securities laws are available. Furthermore, despite
registration, applicable securities laws may restrict the ability of the
Participant to resell his or her Common Stock, including due to the
Participant’s affiliation with the Company. The Company shall not be obligated
to either issue the Common Stock or permit the resale of any shares of Common
Stock if such issuance or resale would violate any applicable securities law,
rule or regulation.

 

6.         Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

 

7.         Incorporation of the Plan.  The Participant specifically understands
and agrees that the RSUs and the shares of Common Stock to be issued under the
Plan will be issued to the Participant



--------------------------------------------------------------------------------

pursuant to the Plan, a copy of which Plan the Participant acknowledges he or
she has read and understands and by which Plan he or she agrees to be bound. 
The provisions of the Plan are incorporated herein by reference.

 

8.         Tax Liability of the Participant and Payment of Taxes.  The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to this Award or the shares of Common Stock to be
issued pursuant to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at each vesting date on the
portion of the Award then vested the Company shall be entitled to immediate
payment from the Participant of the amount of any tax required to be withheld by
the Company. Any taxes due shall be paid, at the option of the Company as
follows:

 

            (a)        through reducing the number of shares of Common Stock
entitled to be issued to the Participant on the applicable vesting date in an
amount equal to the amount of minimum withholding tax due and payable by the
Company.  Fractional shares will not be retained to satisfy any portion of the
withholding tax.  Accordingly, the Participant agrees that in the event that the
amount of withholding tax owed would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;

 

            (b)        requiring the Participant to deposit with the Company an
amount of cash equal to the amount determined by the Company to be required with
respect to the statutory minimum of the Participant’s estimated total federal,
state and local tax obligations or otherwise withholding from the Participant’s
paycheck an amount equal to the withholding tax due and payable; or 

 

            (c)        if the Company believes that the sale of shares can be
made in compliance with applicable securities laws, authorizing, at a time when
the Participant is not in possession of material nonpublic information, the sale
by the Participant on the applicable vesting date of such number of shares of
Common Stock as the Company instructs a registered broker to sell to satisfy the
Company’s withholding obligation, after deduction of the broker’s commission,
and the broker shall be required to remit to the Company the cash necessary in
order for the Company to satisfy its withholding obligation.  To the extent the
proceeds of such sale exceed the Company’s tax withholding obligation the
Company agrees to pay such excess cash to the Participant as soon as
practicable.  In addition, if such sale is not sufficient to pay the Company’s
tax withholding obligation the Participant agrees to pay to the Company as soon
as practicable, including through additional payroll withholding, the amount of
any tax withholding obligation that is not satisfied by the sale of shares of
Common Stock. The Participant agrees to hold the Company and the broker harmless
from all costs, damages or expenses relating to any such sale.  The Participant
acknowledges that the Company and the broker are under no obligation to arrange
for such sale at any particular price.  In connection with such sale of shares
of Common Stock, the Participant shall execute any such documents requested by
the broker in order to effectuate the sale of shares of Common Stock and payment
of the withholding obligation to the Company.  The Participant acknowledges that
this paragraph is intended to comply with Section 10b5-1(c)(1(i)(B) under the
Exchange Act.

 

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

9.         Participant Acknowledgements and Authorizations. 

 

            The Participant acknowledges the following:

 



--------------------------------------------------------------------------------

            (a)        The Company is not by the Plan or this Award obligated to
continue the Participant as an Employee, director or Consultant of the Company
or of an Affiliate. 

 

            (b)        The Plan is discretionary in nature and may be suspended
or terminated by the Company at any time.

 

            (c)        The grant of this Award is considered a one-time benefit
and does not create a contractual or other right to receive any other award
under the Plan, benefits in lieu of awards or any other benefits in the future.

 

            (d)        The Plan is a voluntary program of the Company and future
awards, if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of any grant, the amount of any award, vesting
provisions and the purchase price, if any.

 

            (e)        The value of this Award is an extraordinary item of
compensation outside of the scope of any employment or service.  As such, the
Award is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.  The
future value of the shares of Common Stock is unknown and cannot be predicted
with certainty.

 

            (f)        The Participant (i) authorizes the Company and its
Affiliates or, if the Participant is not employed by the Company or an
Affiliate, his or her employer, to furnish the Company and its Affiliates (and
any agent administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of the
Award and the administration of the Plan, (ii) waives any data privacy rights he
or she may have with respect to such information or the sharing of such
information, and (iii) authorizes the Company and its Affiliates to store and
transmit such information in electronic form.

 

10.       Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

            If to the Company:

 

                        Intercept Pharmaceuticals, Inc.

                        10 Hudson Yards, 37th Floor

                        New York, NY 10001

                        Attention: Chief Financial Officer

 

            If to the Participant at the address set forth on the Restricted
Stock Unit Award Grant Notice or to such other address or addresses of which
notice in the same manner has previously been given.  Any such notice shall be
deemed to have been given on the earliest of receipt, one business day following
delivery by the sender to a recognized courier service, or three business days
following mailing by registered or certified mail.

 

11.       Assignment and Successors.

 

            (a)        This Agreement is personal to the Participant and without
the prior written consent of the Company shall not be assignable by the
Participant otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Participant’s legal representatives.



--------------------------------------------------------------------------------

 

            (b)        This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

12.       Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the Delaware, without giving effect to the conflict
of law principles thereof.  For the purpose of litigating any dispute that
arises under this Agreement, whether at law or in equity, the parties hereby
consent to exclusive jurisdiction in the state of New York and agree that such
litigation shall be conducted in the state courts of New York or the federal
courts of the United States for the Southern District of New York.

 

13.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

14.       Entire Agreement.  This Agreement, together with the Plan, constitutes
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

15.      Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

16.       Section 409A.  The Award of RSUs evidenced by this Agreement is
intended to be exempt from the nonqualified deferred compensation rules of
Section 409A of the Code as a “short term deferral” (as that term is used in the
final regulations and other guidance issued under Section 409A of the Code,
including Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly.



--------------------------------------------------------------------------------